UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 01-41159
                        Summary Calendar



                    UNITED STATES OF AMERICA

                                               Plaintiff-Appellee,


                             versus


                        BALDEMAR SAMBRANO
                           VILLARREAL,

                                               Defendant-Appellant.




          Appeal from the United States District Court
                For the Eastern District of Texas
                          (No. 91-CR-4)

                          August 7, 2002
Before JOLLY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:

     The Court’s August 1, 2002 opinion dismissing for lack of

jurisdiction is hereby WITHDRAWN.   The clerk of court is

instructed to REASSIGN Defendant-Appellant’s appeal from the

district court’s denial of his motion to unseal certain records.

     OPINION WITHDRAWN; CASE REASSIGNED.